Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on February 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,194,918 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: With respect to base claim 31, none of the prior art of record, alone or in combination, discloses a method for treating a subject experiencing shock, the method comprising, inter alia: performing non-invasive, individual or repeated remote ischemic conditioning (RIC) regimens on a subject experiencing shock, before performance of resuscitation therapy, wherein each RIC regimen comprises two or more cycles of blood flow occlusion followed by reperfusion, wherein the RIC regimens are performed on a limb of a subject remote from the organ.
With respect to base claim 38, none of the prior art of record, alone or in combination, discloses a method for treating a subject experiencing traumatic brain injury, before performance of resuscitation therapy, the method, comprising, inter alia: performing RIC regimens comprising two or more cycles of blood flow occlusion 
With respect to base claim 45, none of the prior art of record, alone or in combination, discloses a method for treating a subject experiencing trauma resulting from a penetrating wound or a blast injury to protect an organ of the subject, the method comprising, inter alia: performing non-invasive, individual or repeated RIC regimens on the subject experiencing trauma, before performance of resuscitation therapy,  wherein each RIC regimen comprises two or more cycles of blood flow occlusion followed by reperfusion, wherein the RIC regimens are performed on a limb of the subject remote from the organ.
For comparison to the present invention, prior-art reference Leschinsky (U.S. Pat. No. 8,753,283), for example, discloses a method of treating a subject having a traumatic injury, wherein the method includes performing individual or repeated RIC regimens on the subject before performance of resuscitation therapy, wherein the RIC regimens are performed on a limb of the subject remote from an organ.  However, Leschinsky does not disclose that the RIC regimens comprise two or more cycles of blood flow occlusion followed by reperfusion.
Also, the abovementioned terminal disclaimer overcomes the nonstatutory double patenting rejection as set forth in the Office action of August 6, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771